Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-03540-PAB-STV

  FAITH GERMAN, and
  ASHLYN HOFFMAN, on behalf of themselves and those similarly situated,

        Plaintiffs,

  v.

  HOLTZMAN ENTERPRISES, INC., d/b/a Great Clips – HEI,

        Defendant.


                                          ORDER


        This matter is before the Court on Defendant’s Notice to Bifurcate Federal and

  State Law Claims [Docket No. 56]. The Court has jurisdiction pursuant to 28 U.S.C.

  §§ 1331, 1367.

  I. BACKGROUND

        This dispute involves alleged non-payment of overtime wages for hourly, non-

  exempt employees under both the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

  et seq, and the Colorado Minimum Wage Act (“Minimum Wage Act”), Colo. Rev. Stat.

  § 8-6-101 et seq. Defendant is the owner of a number of hair salons across Colorado,

  see Docket No. 38 at 4, ¶ 15, and plaintiffs are former employees of defendant. See id.

  at 2-3, ¶¶ 4-5. Plaintiffs allege that defendant automatically deducted 30 minutes from

  an employee’s work time each day regardless of whether an employee took a 30-

  minute meal break. Id. at 6, ¶ 25. This deduction was mandatory and company policy.

  See id. at 6-7, ¶¶ 25, 28. Additionally, plaintiffs were expected to work without taking
Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 2 of 7




  any rest breaks. Id. at 7, ¶ 30. Finally, plaintiffs were expected to arrive early for their

  shift and were prevented from clocking in when they arrived. See id. at 8-9, ¶¶ 35-36.

  A similar situation happened at the end of the shift; once the last customer left for the

  day, plaintiffs were required to clock out, regardless of whether they were required to

  stay past the last customer’s departure. See id. at 9-10, ¶ 37.

         Plaintiffs filed their complaint on December 13, 2019. See Docket No. 1. In their

  second amended complaint, plaintiffs bring a FLSA collective action claim pursuant to

  29 U.S.C. § 216(b), and two Rule 23 class action claims under the Minimum Wage Act.

  See Docket No. 38 at 16-21. Defendant asks the Court to bifurcate the federal claim

  from the state claims and, after doing so, stay the state claims until the federal claim

  has been resolved. See Docket No. 56.

  II. LEGAL STANDARD

         Federal Rule of Civil Procedure 42(b) allows a court to order separate trials on

  “one or more separate issues [or] claims” in a case “[f]or convenience, to avoid

  prejudice, or to expedite and economize.” Fed. R. Civ. P. 42(b). Courts have “broad

  discretion in deciding whether to sever issues for trial.” Rowland v. United States, No.

  14-cv-00883-KLM-MEH, 2015 WL 4943955, at *2 (D. Colo. Aug. 20, 2015) (quoting

  Green Constr. Co. v. Kan. Power & Light Co., 1 F.3d 1005, 1011 (10th Cir. 1993)).

  Bifurcation is not an abuse of discretion where the interests of convenience, avoiding

  prejudice, and promoting expedition and economy “favor separation of issues and the

  issues are clearly separable.” Angelo v. Armstrong World Indus., Inc., 11 F.3d 957, 964

  (10th Cir. 1993). In contrast, a court should not bif urcate a trial if it would be “unfair or

  prejudicial to a party.” Id. “[T]he party seeking bifurcation has the burden of showing

                                                 2
Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 3 of 7




  that separate trials are proper in light of the general principle that a single trial tends to

  lessen [] delay, expense[,] and inconvenience.” Smith v. BNSF Ry. Co., No. 17-cv-

  00977-KMT, 2019 WL 5063468, at *2 (D. Colo. Oct. 8, 2019) (citation om itted).

  III. ANALYSIS

         Defendant argues: (1) that the FLSA claims and the state claims are

  substantially different and (2) administration of both a collective action and class action

  will create confusion and waste. See Docket No. 56 at 3-7. Defendant’s argument

  mostly tracks the analysis in Oldershaw v. DaVita Helathcare Partners, Inc., 255 F.

  Supp.3d 1110 (D. Colo. 2017), a decision f rom this district where FLSA and Colorado

  Wage Act claims were bifurcated.

         In Oldershaw, the court spelled out the various differences between a FLSA

  collective action and a Rule 23 class action. See id. at 1114-1118. First, it reasoned

  that a Rule 23 class action has a representative plaintiff and counsel who acts for the

  class, while a collective is more akin to a “civil suit with many plaintiffs who pursue their

  own claims.” Id. at 1114. Second, the court noted that, while there is one statute of

  limitations for a FLSA collective action, there is a different one for a Rule 23 class

  action. Id. Third, Oldershaw reasoned that the certification of a Rule 23 class is far

  more stringent that a collective action, at least compared to the collective action’s notice

  phase. See id. at 1114-15. Fourth, the court noted that, while putative class members

  must opt in to a collective action, they must opt out of a Rule 23 class action. See id. at

  1115. Fifth, while an individual collective action member may settle her own claim, a

  Rule 23 settlement applies to the entire class. See id. at 1116. Sixth, the court

  analyzed the notice requirements of both types of actions, finding that Rule 23 notices
                                                 3
Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 4 of 7




  contain different information, are based on different claims, and come later in the

  litigation than a collective action notice. See id. at 1116-17.

         The court concluded that these differences, in combination with confusion

  around the FLSA notice, confusion regarding the representation of the Rule 23 class

  and the collective class, and the inclusion of non-Colorado wage claims, warranted

  bifurcating the FLSA and state law claims. See id. at 1118. Oldershaw reasoned that

  bifurcating would (1) better preserve the statute of limitations since a collective action

  notice would be sent prior Rule 23 certification, (2) resolving common FLSA issues

  could have preclusive effect on the state law claims, and (3) since jurisdiction was

  based on the FLSA claim, it made sense to begin with the FLSA claim. See id.

         The Court finds no fault with Oldershaw’s analysis of the differences between

  FLSA collective actions and a Rule 23 class action under the Colorado W age Act.

  However, defendant has not shown that these differences make bifurcating the claims

  appropriate for this case. Rather, the Court concludes that it would not be more

  convenient, economize or expedite the proceedings, and would not avoid prejudice.

  See Fed. R. Civ. P. 42(b).

         First, the Court notes that the Oldershaw conclusion was not absolute; the court

  reasoned that some situations would call for bifurcation and others would not. See

  Oldershaw, 225 F. Supp. 3d at 1118-19. Second, the court in Oldershaw bifrucated the

  claims due to case specific concerns in combination with the differences between a

  Rule 23 and FLSA class action. That is, the plaintiffs in Oldershaw added putative

  class members from outside Colorado, meaning that the Rule 23 subclasses would be

  substantively different. See id. at 1118. Additionally, there was already confusion

                                               4
Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 5 of 7




  surrounding the FLSA notice, and the original named plaintiff had assumed that

  representation for FLSA claims would extend to the Rule 23 class. See id. at 1118.

  None of these concerns are present here. Plaintiffs represent that they do not intend to

  add any class members or claims outside of Colorado. See Docket No. 58 at 5. There

  are no allegations of confusion with the FLSA notice or plaintiffs’ counsel, and

  assuming that there would be is speculative.

         Second, bifurcation would not be more convenient, avoid prejudice, or

  economize the proceedings. As to convenience, defendant argues that the different

  statutes of limitation and the possibility of multiple attorneys and settlements in the

  FLSA action makes bifurcation more convenient. See Docket No. 56 at 4-5. Regarding

  the statute of limitations, although a Rule 23 class action will have a different statute of

  limitations, that statute of limitations is the same for the entire Rule 23 class. See Am.

  Pipe & Constr. Co. v. Utah, 414 U.S. 538, 551-52 (1974). There is no reason to believe

  that a single additional statute of limitations will unnecessarily complicate the

  proceedings or inconvenience the parties. In a FLSA collective action, each putative

  member potentially has a different accrual date because the accrual date is tied to the

  date the class member opts in. See 29 U.S.C. § 256(b). Thus, within the FLSA

  collective action there are already numerous dates to manage. The addition of one

  other statute of limitation – tied to a different substantive claim – is no more convenient

  or inconvenient than managing the various accrual dates for the collective action

  members.

         The same rationale applies to the possibility of multiple attorneys and

  settlements. It is only the FLSA collective action, and not the Rule 23 class action, that

                                                5
Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 6 of 7




  may result in different counsel and different settlements. A Rule 23 action will have one

  counsel and one settlement. Thus, managing the Rule 23 action at the same time is no

  different than a new member opting into the FLSA claim and retaining counsel different

  from another collective action member. Moreover, these issues will be present

  regardless of whether or not the claims are bifurcated. Bifurcation will only postpone

  their resolution, with no corresponding benefits to efficiency or coordination.

         Defendant argues that simultaneous pursuit of both actions will result in four

  “subgroups” of plaintiffs, making a bifurcated action more “speedy.” See Docket No. 56

  at 5. Those groups are: (1) FLSA opt-ins, Rule 23 opt-ins 1; (2) FLSA opt-ins, Rule 23

  opt-outs; (3) FLSA opt-outs, Rule 23 opt-ins; and (4) FLSA opt-outs, Rule 23 opt-outs.

  See id. The Court finds that the presence of subgroups does not make bifurcation

  result in a more expeditious trial. First, other than a conclusory statement that the

  subgroups are “inefficient, time-consuming, and increase[] the cost of [] litigation,” id.,

  defendant provides no argument as to why these subgroups make administration of this

  case less convenient, inefficient, or slow, and it is defendant who has the burden of

  demonstrating bifurcation is appropriate. See Angelo, 11 F.3d at 964. Second, the

  fourth group is irrelevant. It is unclear – and defendant does not explain – how a group

  that has no claims against defendant could have any interference with the proceedings

  at all, and the Court finds no reason for concluding it would. That results in a total of

  three subgroups. Each of those subgroups would have at least one claim in common

  with another subgroup. While some evidence and arguments may not be relevant to

         1
          In a Rule 23 action, a plaintiff must opt out of the class, rather than opt in.
  However, for ease in describing the different groups, the Court refers to Rule 23 opt-ins
  as those who remain in the Rule 23 class action.
                                                6
Case 1:19-cv-03540-PAB-STV Document 67 Filed 03/22/21 USDC Colorado Page 7 of 7




  every subgroup, there will still be significant overlap between the subgroups given that

  the fundamental claim for both the FLSA and Colorado claim is that defendant’s

  employees were denied overtime compensation.2

         Finally, although defendant argues that “trial in this matter will be unnecessarily

  long and complicated” without bifurcation, see Docket No. 56 at 6, the Court finds that

  bifurcation could result in two trials and therefore not necessarily result in less trial time

  or less complicated issues. Moreover, a significant delay in resolving the bifurcated

  claims could result in duplicate discovery and the loss of witnesses and evidence.

         As a result, the Court finds that defendant has failed to meet its burden of

  demonstrating that bifurcation is appropriate under Rule 42.

  IV. CONCLUSION

         For the foregoing reasons, it is

         ORDERED that Defendant’s Motion to Bifurcate Federal and State Law Claims

  [Docket No. 56] is DENIED.

         DATE March 22, 2021.
                                             BY THE COURT:


                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




         2
           Defendant also argues that having two notices sent – one for FLSA and one for
  Rule 23 – will result in confusion. Docket No. 56 at 6. But there is no reason to believ e
  that a conspicuous disclaimer in the Rule 23 notice, which would be sent after the FLSA
  notice, could not alleviate those concerns, and defendant does not argue that it could
  not. See Pliego v. Los Arcos Mexican Rests., 313 F.R.D. 117, 125 (D. Colo. 2016)
  (stating that confusion in notices can be “ameliorated . . . [by] conspicuously stat[ing]
  the differences between federal and state law claims”).
                                               7
